Exhibit 10.30 Triple R America Co. Ltd. March 16th. 2011 2700 Dufferin St. Unit 86 Toronto ON M6B 4J3 Re: Eco-Tek Group Inc distribution exclusivity This letter is to confirm that Triple R America Co. Ltd gives Eco-Tek Group Inc the exclusive distributor rights for the transport and automotive industry in North America for Eco-Tek branded Bypass Oil Cleaner housings and the filter elements for the housings supplied by Triple R America and the right of first refusal of distribution of related Eco-Tek future products that may be supplied by Triple R America Co. Ltd. Signed: David Murray President Triple R America Co. Ltd.
